DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 15, 2021 has been entered.
Claims 21-31 and 41-42 are pending in the application. Claims 21, 23, 26, 27, 28, 31, and 41-42 have been amended. Claim 30 is withdrawn from further consideration as being drawn to a nonelected inventions and species. 
The examiner notes that claim 31 was rejoined based on the amendment to the claim wherein the composition now further comprises a nitrogen source. 
Claims 21-29, 31 and 41-42 will presently be examined to the extent they read on the elected subject matter of record.
Information Disclosure Statement
Receipt of Information Disclosure Statement filed January 31, 2022 is acknowledged.



Status of the Claims
The objection of claims 23 and 27 is withdrawn due to Applicant’s amendment to the claims.
The rejection of claims 21 and 24 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 7 of copending Application No. 16/398,147 (‘147) is maintained.
The rejection of claim 41 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to Applicant’s amendment to the claim.
The rejection of claims 21-27 and 31 under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2015/0143860) in view of the Macegoniuk Publication (2015, ACS Medical Chemistry Letters, Macegoniuk et al.) is maintained.  
The rejection of claims 28 and 29 under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2015/0143860) in view of the Macegoniuk Publication (2015, ACS Medical Chemistry Letters, Macegoniuk et al.) as applied to claims 21-27, above, and further in view the Zhu Derwent Abstract (CN105801320A) and the Fu Derwent Abstract (CN 103396239A) is maintained. 
Examiner’s Note
The examiner suggests that amendments that are made be done using black ink, as some of the claim language is hard to read. For example, the new limitations added to claim 26 are barely legible. 
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied.  They constitute the complete set of rejections presently being applied to the instant application.
Claim Objections
Claim 24 is objected to because of the following informalities:  inclusion of the punctuation mark of a period (.) for each step, for example a., i.  Per MPEP 608.01(m), “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations.” See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  It is suggested that a parenthesis can be used for example a), i). Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 7 of copending Application No. 16/398,147 (‘147). Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to a composition comprised of urease inhibitors that have been solubilized within a non-aqueous organo solvent delivery system (NOSDS), wherein the NOSDS is comprised of dimethyl sulfoxide and optionally one or more solvents selected from the group consisting of protic solvents and aprotic solvents (claim 21, instant application; claim 1, copending Application No. ‘147). Each claims the protic solvents are one or more selected from the group consisting of i) one or more alcohols selected from the group consisting of C1-10 alkanols…vi) one or more alkylene glycol alkyl ethers represented by the structure 
    PNG
    media_image1.png
    81
    141
    media_image1.png
    Greyscale
…and glycerol carbonate (claim 21, instant application; claim 2, copending Application No. ‘147). Each claims the aprotic solvents are selected from the group consisting of  dialkyl, diaryl, and alkylaryl sulfoxides…one or more polyols capped with acetate or formate wherein the polyols are selected from the group consisting of 1, 3 propylene glycol…and limonene (claim 21, instant application, claim 2, copending Application No. ‘147). Each claims the urease inhibitors selected from one or more phosphinic acids organo amides and their salts represented by the structures 
    PNG
    media_image2.png
    111
    145
    media_image2.png
    Greyscale
 and 
    PNG
    media_image3.png
    156
    124
    media_image3.png
    Greyscale
 (claim 24, instant application; claim 3, copending Application No. ‘147). Copending Application No. ‘147 differs from the instant application in that the composition comprises dimethyl sulfoxide and an additional aprotic solvent. However, it would have been obvious to one of ordinary skill in that art to use more than one aprotic solvent in the composition because the instant application recites the aprotic solvents are one or more members selected from the group consisting of dimethyl sulfoxide and 15 other aprotic solvents. The recitation of one or more indicates that more than one aprotic solvent is used in the composition. Copending Application No. ‘147 also differ from the instant application in that the urease inhibitor is 60-95% by weight of the composition. However, the instant claims recite the urease inhibitor is 1-80% of the composition. Therefore, it would have been obvious to one of ordinary skill in the art that 60-80% falls within the range that is claimed in the instant application. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending Application ‘147. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
The examiner notes applicants request to hold the double patenting rejection in abeyance. The rejection of claims 21 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6 and 7 of copending Application No. 16/398,147 (‘147) is maintained.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21-27 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2015/0143860) in view of the Macegoniuk Publication (2015, ACS Medical Chemistry Letters, Macegoniuk et al. 1) and Macegoniuk Publication (2013, Folia Biologica  et Oecologica, Macegoniuk et al. 2).  
Applicant’s invention
Applicant claims a non-aqueous liquid comprising (aminomethylene) phosphinic acids or salts thereof solubilized within a non-aqueous solvent deliver system (NOSDS), wherein the NOSDS is comprised of one or more members selected from the group consisting of a) protic solvents and b) aprotic solvents, wherein the protic solvents are one or members selected from the group consisting of i)-ix), wherein the aprotic solvents are one or more members selected from the group consisting of i) dimethyl sulfoxide-xvi), and wherein the composition comprises 1-80% (aminomethylene) phosphinic acids and their salts and 20-80% NOSDS.  
Determination of the scope of the content of the prior art
(MPEP 2141.01)
Regarding claim 21, McKnight et al. teach a liquid vehicle to deliver formulations based on aprotic solvating systems that improve the storage life of important urease inhibitors (page 3, paragraph 40). McKnight et al. teach the delivery system is based on aprotic solvent(s) that contain one or more of the following: urease inhibitor(s), nitrification inhibitor(s) and additives (page 3, paragraphs 41-44).
Regarding claim 21, McKnight et al. teach the solving system is an aprotic solvent or a blend of aprotic solvents which may include but are not limited to one or more of the following: dimethyl sulfoxide and propylene carbonate (page 3, paragraph 54).
Regarding claim 21, McKnight et al. teach the urease inhibitor levels in the delivery system are 5-50% or 10-50% (page 4, paragraph 61). These concentrations fall within the range of 1-80% of the composition, as claimed.
Regarding claim 21, McKnight et al. teach in one variation, the composition comprises dimethyl sulfoxide which comprises between 10 to 90% of the total composition (page 8, paragraph 140). The claimed concentration of 10-80% of NOSDS fall within the range of 10-90% as taught by McKnight et al.
Regarding claim 26, McKnight et al. teach the solvating system is an aprotic solvent or a blend of aprotic solvents (page 3, paragraph 54). McKnight et al. teach protic solvents, ethylene glycol, trimethylol propane, trimethylol ethane (page 3, paragraph 55). 
 Regarding claim 27, McKnight et al. teach an additional benefit to this delivery system was that they could be utilized as a vehicle to impart nitrification inhibitors include dicyandiamide (DCD) (page 3, paragraph 28). McKnight et al. teach the nitrification inhibitors, dicyandiamide (DCD) levels is between 5-50% (page 4, paragraph 62).
Regarding claim 31, McKnight et al. teach in example 21 to visualize coating and penetration on the urea prills, Example 17 was dyed. The powdered dye was added to Example 17. It was then topically applied to granulated urea (page 7, paragraph 108).
Regarding claim 41, McKnight et al. teach the delivery system is based on aprotic solvents and contain one or more of the following including surfactants, buffers, fragrance/odor masking agents, colorants, micro-nutrients, and/or flow modifiers such as silica (page 3, paragraph 44).
Regarding claim 42, McKnight et al. teach useful mixtures may be prepared either by dilution or mixture with liquid fertilizers. Examples of the present formulation include liquid mixtures of urea or solid mixtures that may be made by contacting the mixture with solid fertilizers such as granular urea (page 5, paragraph 78).
Difference between the prior art and the claims
(MPEP 2141.02)
McKnight et al. do not specifically disclose a non-aqueous liquid; the urease inhibitor comprises an (aminomethylene) phosphinic acid or the specific (aminomethylene) phosphinic acid urease inhibitor claimed in claim 24. It is for this reason the Macegoniuk Publication 1 and the Macegoniuk Publication 2 are added as secondary references. 
Macegoniuk et al. 1 teach promising modification of the previous scaffolds, bis(aminomethyl)phosphinic acid (page 146, col.2, paragraph 2). Macegoniuk et al. teach aminomethylphosphinic inhibitors of ureases showed highly interesting properties that include high potency and water stability (page 147, col. 1, paragraph 1). 
Regarding claims 22 and 23, Macegoniuk et al. 1 teach the symmetrically substituted bis-(aminomethyl)phosphinic acids were synthesized in a three-component reaction of hypophosphorous acid, formaldehyde, and an appropriate amine in hydrochloric acid (Scheme 2). The desired compounds were typically accompanied by hydroxymethylated by products 
    PNG
    media_image4.png
    176
    334
    media_image4.png
    Greyscale
 (page 147, col. 2, paragraph 1, Scheme 2a). 
Regarding claim 24 and 25, Macegoniuk et al. 1 teach a series of compounds with linear substituents showed high activity up to the n-hexyl derivative 13, 
    PNG
    media_image5.png
    31
    152
    media_image5.png
    Greyscale
, which exhibited the highest activity among all of the phosphinic compounds (page 148, col. 1, paragraph 1-col. 2, Table 1).
Macegoniuk et al. 1 teach the inhibitors with various patterns of substitution led us to identify the most potent phosphinate inhibitor of bacterial ureases: aminomethyl(N-n-hexylaminomethyl) phosphinic acid with a Ki =108 nM (page 149, col. 1, first full paragraph). Aminomethyl(N-n-hexylaminomethyl) phosphinic acid is the elected compound.
Macegoniuk et al. 2 teach urease inhibitors could have a practical value as the active additives to nitrogen fertilizers, that could regulate the excessive rates of ureolysis in soil (page 10, col. 1, first paragraph).  Macegoniuk et al. 2 teach several phosphorodiamidates and their thiophosphoric analogues were successfully introduced agriculture to control hydrolysis of urea in soil and diminish nitrogen loss (page 12, Middle paragraph). Macegoniuk et al. 2 teach inhibitory properties of phosphinic and phosphonic acid derivatives toward urease for a long time are synthesized. The idea of using this compounds as urease inhibitor corresponds to its structural similarity to the transition state of urea hydrolysis as well as to phosphorodiamidate (page 12, last section – page 13, 1st paragraph). Macegoniuk et al. 2 teach the development of the novel and potent inhibitors, P-methyl phosphinic acids, including the most active N-(N’-benzyloxycarbonylglycyl)aminomethyl (P-methyl)phosphinothoric acid (page 13, paragraph 2).
Finding of obviousness/Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the teachings of McKnight et al. and know that the compositions taught by McKnight et al. are non-aqueous formulations. McKnight et al. teach a composition comprising one or more nitrification inhibitors and/or urease inhibitors in an organic liquid solvating system comprising a mixture of aprotic solvents, specifically, dimethyl sulfoxide (DMSO). McKnight et al. further teach the composition gives improved stability of urease inhibitors, primarily alkyl thiophosphoramides in which N-(n-butyl)thiophosphoric triamide (NBPT). McKnight et al. teach the composition is substantially free of water throughout the disclosure. Based on these teachings it would have been obvious to one of ordinary skill in the art that is the compositions are substantially free of water and comprise a mixture of aprotic solvents, the compositions are non-aqueous.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of McKnight et al., Macegoniuk et al. 1 and Macegoniuk et al. 2 and use an (aminomethylene) phosphinic acid as the urease inhibitor. McKnight et al. teach a composition comprising one or more nitrification inhibitors and/or urease inhibitors in an organic liquid solvating system comprising a mixture of aprotic solvents, specifically, dimethyl sulfoxide (DMSO). McKnight et al. further teach the composition gives improved stability of urease inhibitors, primarily alkyl thiophosphoramides in which N-(n-butyl)thiophosphoric triamide (NBPT). One of ordinary skill in the art before the effective filing date of the invention would have been motivated to use the urease inhibitors taught by Macegoniuk et al.1 and Macegoniuk et al. 2 in the formulations taught by McKnight et al. because Macegoniuk et al. 2 teach several phosphorodiamidates and their thiophosphoric analogues were successfully introduced agriculture to control hydrolysis of urea in soil and diminish nitrogen loss. Macegoniuk et al. 2 teach inhibitory properties of phosphinic and phosphonic acid derivatives toward urease for a long time are synthesized. Macegoniuk et al. teach the compounds with linear substituents showed high activity up to the n-hexyl derivative 13, in their inhibitor activities against bacterial ureases. While the urease inhibitors taught by Macegoniuk et al. 1 have inhibitory effects against bacterial ureases, one of ordinary skill in the art would have been motivated to try these urease inhibitors in the agricultural art, specifically compound 13, aminomethyl(N-n-hexylaminomethyl) phosphinic acid, the elected compound, because it was the most potent phosphinate inhibitor of the bacterial ureases and compounds in the medicinal arts are also used in the agricultural art, as taught by Macegoniuk et al. 2. As such, the skilled artisan would have been motivated to try aminomethyl(N-n-hexylaminomethyl)phosphinic acid as a urease inhibitor in the agricultural art with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over McKnight et al. (US 2015/0143860) in view of the Macegoniuk Publication (2015, ACS Medical Chemistry Letters, Macegoniuk et al.) as applied to claims 21-27, above, and further in view the Zhu Derwent Abstract (CN105801320A) and the Fu Derwent Abstract (CN 103396239A). 
Applicant’s invention
Applicant claims a non-aqueous liquid comprising (aminomethylene) phosphinic acids or salts thereof solubilized within a non-aqueous solvent deliver system (NOSDS), wherein the NOSDS is comprised of one or more members selected from the group consisting of a) protic solvents and b) aprotic solvents, wherein the protic solvents are one or members selected from the group consisting of i)-ix), wherein the aprotic solvents are one or more members selected from the group consisting of i) dimethyl sulfoxide-xvi), and wherein the composition comprises 1-80% (aminomethylene) phosphinic acids and their salts and 20-80% NOSDS.  
Applicant claims the composition further comprises organo polycarboxylate functionalities, (OPCF). Applicant elected amino compounds containing polycarboxylate functionalities, specifically ethylenediaminetetraacetic acid.




Determination of the scope of the content of the prior art
(MPEP 2141.01)
The teachings of McKnight et al. and Macegoniuk et al. with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 

Difference between the prior art and the claims
(MPEP 2141.02)
McKnight et al. and Macegoniuk et al. do not specifically disclose the composition further comprises organo polycarboxylate functionalities (OPCF). It is for this reason the Zhu Derwent Abstract and the Fu Derwent Abstract are added as secondary references. 
The Zhu Derwent Abstract teaches slow release fertilizer comprises a composition contains urea, EDTA-chelated iron and urease inhibitor (entire Abstract).	 
The Fu Abstract teaches a slow-release fertilizer synergistic agent comprises a urease inhibitor, a nitrification inhibitor and 21-55 wt.% EDTA microelement chelate (entire Abstract)
Finding of obviousness/Rationale and Motivation
(MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of McKnight et al., Macegoniuk et al., the Zhu Derwent Abstract and the Fu Abstract and use an organo polycarboxylate functionalities (OPCF), specifically ethylenediaminetetraacetic acid (EDTA), as claimed in claims 28 and 29, in the formulations of McKnight et al. McKnight et al. teach a composition comprising one or more nitrification inhibitors and/or urease inhibitors in an organic liquid solvating system comprising a mixture of aprotic solvents, dimethyl sulfoxide (DMSO). McKnight et al. further teach the composition gives improved stability of urease inhibitors. McKnight et al. teach other components are used in the formulations. One of ordinary skill in the art would have been motivated to use known formulation additives in the composition, including EDTA, a known chelating agent. The Zhu Derwent Abstract teaches slow release fertilizer comprises a composition contains urea, EDTA-chelated iron and urease inhibitor. The Fu Abstract teaches a slow-release fertilizer synergistic agent comprises a urease inhibitor, a nitrification inhibitor and 21-55 wt.% EDTA microelement chelate. Based on these prior art teachings one of ordinary skill in the art would have been motivated to use EDTA in formulations comprising urease inhibitors and/or nitrification inhibitors with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007). 
Regarding the concentration of the OFPCs of 1-50% of the composition, one of ordinary skill in the art would have been motivate to use experimentation and optimization to determine the amount of OFPCs, specifically ethylenediaminetetraacetic acid (EDTA), to use in the formulations taught by McKnight et al. The Fu Abstract teaches that EDTA microelement chelate is 21-55% of the composition. As such, one of ordinary skill in the art would have been motivated use concentrations of EDTA known to be used in the prior art for formulations comprising urease inhibitors. The adjustment of particular conventional working conditions (e.g., determining result effective amounts of the ingredients beneficially taught by the cited references, especially within the broad ranges instantly claimed) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
 Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant's arguments filed December 15, 2021 have been fully considered but they are not persuasive. Applicant argues that McKnight fails to disclose or suggest the use of (aminomethylene) phosphinic acids or salts and the use of these phosphinic acids in an NOSDS as a non-aqueous liquid. Applicant argues that specific chemical differences exist between the urease inhibitors disclosed in McKnight versus those recited in the pending claims. In response to Applicant’s argument, McKnight et al. teach a composition comprising one or more nitrification inhibitors and/or urease inhibitors in an organic liquid solvating system comprising a mixture of aprotic solvents, specifically, dimethyl sulfoxide (DMSO). McKnight et al. further teach the composition gives improved stability of urease inhibitors, primarily alkyl thiophosphoramides in which N-(n-butyl)thiophosphoric triamide (NBPT). While the urease inhibitors taught by McKnight et al. and each of the Macegoniuk References have different structures, Macegoniuk et al. 2 teach that urease inhibitors are used to control and/or regulate the excessive ureolysis in soil. As such, one of ordinary skill in the art before the effective filing date of the invention would have been motivated to use the urease inhibitors taught by Macegoniuk et al.1 and Macegoniuk et al. 2 in the formulations taught by McKnight et al. because Macegoniuk et al. 2 teach several phosphorodiamidates and their thiophosphoric analogues, urease inhibitors, were successfully introduced agriculture to control hydrolysis of urea in soil and diminish nitrogen loss. Macegoniuk et al. 2 teach inhibitory properties of phosphinic and phosphonic acid derivatives toward urease for a long time are synthesized. Macegoniuk et al. teach the compounds with linear substituents showed high activity up to the n-hexyl derivative 13, in their inhibitor activities against bacterial ureases. While the urease inhibitors taught by Macegoniuk et al. 1 have inhibitory effects against bacterial ureases, one of ordinary skill in the art would have been motivated to try these urease inhibitors in the agricultural art, specifically compound 13, aminomethyl(N-n-hexylaminomethyl) phosphinic acid, the elected compound, because it was the most potent phosphinate inhibitor of the bacterial ureases and compounds in the medicinal arts are also used in the agricultural art, as taught by Macegoniuk et al. 2. As such, the skilled artisan would have been motivated to try aminomethyl(N-n-hexylaminomethyl)phosphinic acid as a urease inhibitor in the agricultural art with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007).
Applicant further argues that the Macegoniuk Publication fails to cure McKnight’s deficiencies in that independent claim 21 now explicitly recites “a non-aqueous, liquid composition”, which indicates the use of a non-water based solvent system and that Macegoniuk Publication only discloses the use of aqueous compositions. In response to Applicant’s argument, the primary reference, McKnight et al. teach a composition comprising one or more nitrification inhibitors and/or urease inhibitors in an organic liquid solvating system comprising a mixture of aprotic solvents, specifically, dimethyl sulfoxide (DMSO). McKnight et al. further teach the composition gives improved stability of urease inhibitors, primarily alkyl thiophosphoramides in which N-(n-butyl)thiophosphoric triamide (NBPT). McKnight et al. teach the composition is substantially free of water throughout the disclosure. Based on these teachings it would have been obvious to one of ordinary skill in the art that is the compositions are substantially free of water and comprise a mixture of aprotic solvents, the compositions are non-aqueous. The Macegoniuk References were added to teach that one of ordinary skill in the art would have been motived to try any urease inhibitor, specifically since they are known to control hydrolysis of urea in soil and diminish nitrogen loss. As such, the skilled artisan would have been motivated to try aminomethyl(N-n-hexylaminomethyl)phosphinic acid as a urease inhibitor in the agricultural art with a reasonable expectation of success, as a person with ordinary skill has good reason to pursue known options within his or technical grasp. Note: MPEP 2141 [R-6] KSR International CO. v. Teleflex lnc. 82 USPQ 2d 1385 (Supreme Court 2007).
The claims remain rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDRIAE M HOLT/Examiner, Art Unit 1616    


/ERIN E HIRT/Primary Examiner, Art Unit 1616